Appellant was convicted in the county court of McLennan county of aggravated assault, and his punishment fixed at a fine of $250.00 and thirty days in the county jail.
Our attention is called to the fact that the record fails to show that any notice of appeal was given and entered of record. It is held to be imperative by the decisions of the court under Art. 915 of our Code of Criminal Procedure that the record in this court on appeal show such notice to have been given and entered. Otherwise this court is without jurisdiction. Palmer v. State, 63 Tex.Crim. Rep.. See authorities collated under Art. 915, supra.
Being without jurisdiction to decide the questions raised or hear the matter further, the appeal is dismissed.
                 ON MOTION TO RE-INSTATE APPEAL.